Case 8-18-76176-las Doc124 Filed 11/29/18 Entered 11/29/18 15:45:52

UNITED STATES BANKRUPTCY COURT RETURN DATE; DECEMBER 4, 2018
EASTERN DISTRICT OF NEW YORK TIME: 11:30 A.M.
rein eee ee ne einen time ee eee enema Ky

In Re: Chapter 11

East End Bus Lines, Inc., Case No. 818-76176-845

Montauk Transit Service LLC, Case No. 818-76179-845

Montauk Student Transport LLC, Case No. 818-76177-845

Montauk Transit LLC, Case No. 818-76716-845

East End Bus Service LLC, Case No. 818-76717-845

(Jointly Administered)
Debtors.
Supplemental Affirmation

 

Mare A. Pergament, duly affirms under the penalties of perjury as follows:

L. [am an attorney admitted to practice law in the Courts of the State of New
York and the United States Court of Appeals for the Second Circuit and the United States
District Court for the Eastern and Southern Districts of New York and am a member of
Weinberg, Gross & Pergament LLP, attorneys for East End Bus Lines, Inc., Montauk Transit
Service LLC, Montauk Student Transport LLC, Montauk Transit LLC and East End Bus Service
LLC, Debtors and Debtors-in-Possession (the “Debtors”),

2, I am familiar with the facts and circumstances set forth herein.

3. This Supplemental Affirmation is submitted in support of the application
of the Debtors for the retention of Weinberg, Gross & Pergament LLP (“WGP”) as counsel for
the Debtors.

4. In or about May 1997, WGP was retained as counsel for Montauk Bus
Company, Inc. and its principal, John Mensch and the firm represented that corporation through
2012. The sole shareholder of the company was John Mensch who was the father of the above-

referenced Debtors’ principal, John B. Mensch.

 
Case 8-18-76176-las Doc124 Filed 11/29/18 Entered 11/29/18 15:45:52

5, In March 2010, Mr, Mensch passed away.

6. WGP was retained and continues to represent the Estate of John Mensch
and its Executrix, Ms. Mary Mensch, mother of the Debtors’ principal.

7. Prior to 2012, WGP represented John B. Mensch and his companies,
including Seacoast Transportation Inc., which had filed a Chapter 11 bankruptcy petition in or
about 2002.

8. In or about 2012, WGP ceased providing any services for the above-
referenced Debtors, its principal and his affiliates until approximately February 2018.

9, Between 2011 and this date, WGP represents the following companies:

a. Coastal Charter LLC;

b. North Fork Express;

C. Gregory Mensch, the brother of John B. Mensch and the sole
owner of Coastal Charter LLC and North Fork Express;

d. Montauk Bus Service, Inc. - owned by the Estate of John Mensch;

e. Peak Fitness Development Inc.;

f. Mark Mensch - sole owner of Peak Fitness Development Inc.; and

x, JAMR LLC - owned by Mary Mensch.

10. In or about 2011, John B. Mensch left the employ of Montauk Bus
Service, Inc. and formed new companies, including the Debtors herein, and operated his own
school bus companies,

11. To the best of WGP’s knowledge, John B. Mensch has no ownership
interest and never had an ownership interest in the following: Montauk Bus Service, Inc.,

Coastal Charter LLC, North Fork Express and Peak Fitness Development Inc.

 
Case 8-18-76176-las Doc124 Filed 11/29/18 Entered 11/29/18 15:45:52

12. The matters in which WGP represented the entities in which John B.
Mensch is not and never was an owner, relates to business matters totally unrelated to the above-
referenced Debtors’ and John B. Mensch.

13. For example, WGP represents Montauk Bus Service in a dispute with the
United States Department of Labor with the company having retained special labor counsel,
Clifford Chait, Esq.

14. In the event the Court determines that more specific detail of all of the
matters in which WGP has represented entities in which John B. Mensch is not or never has been
an owner, that information could be provided to the Court in camera as there is a concern that
there will be a disclosure of confidential attorney/client information involving parties unrelated
to the Debtors and their principal.

15, WGP has also served as an escrow agent for a matter on behalf of JAMR
LLC as a convenience for Ms. Mary Mensch as Ms. Mensch had provided funds to John B.
Mensch in or about 2011 and the loan is being paid by him to JAMR LLC.

16. WGP does not and has not represented any interest adverse to the Debtors.

17. It is respectfully requested that this Court grant the Debtors’ application
and for such other an further relief as this Court deems just and proper.

Dated: Garden City, New York
November 29, 2018

 

Marc A. Pergament
